United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1492
                                  ___________

United States of America,              *
                                       *
             Appellee,                 *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Northern District of Iowa.
Martin Hernandez-Gomez, also known *
as Felipe O. Rosas, also known as      * [UNPUBLISHED]
David Rodriquez, Jr.,                  *
                                       *
             Appellant.                *
                                  ___________

                         Submitted: August 1, 2003
                             Filed: October 6, 2003
                                  ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Martin Hernandez-Gomez appeals the sentence the district court1 imposed upon
his guilty plea to illegal reentry following deportation after conviction for an
aggravated felony, in violation of 8 U.S.C. § 1326. He also appeals the revocation
of his supervised release and imposition of an additional term of imprisonment. On
appeal, counsel has moved to withdraw and has filed a brief under Anders v.


      1
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
California, 386 U.S. 738 (1967), arguing that the district court plainly erred by
revoking Hernandez-Gomez’s supervised release without making a formal finding of
guilt.

      We conclude that we lack jurisdiction to review counsel’s argument, because
Hernandez-Gomez filed a notice of appeal in only the illegal-reentry case, and not the
supervised-release case. See Fed. R. App. P. 3(a)(1) (appeal of right may be taken
only by filing notice of appeal with district court).

      We have reviewed the record in the illegal-reentry case independently under
Penson v. Ohio, 488 U.S. 75, 80 (1988), and we find no nonfrivolous issues.
Accordingly, we grant counsel’s motion to withdraw, we affirm the district court’s
judgment as to the illegal-reentry conviction, and we dismiss Hernandez-Gomez’s
appeal of the revocation of his supervised release.
                       ______________________________




                                         -2-